*270ORDER
GREENE, Chief Judge:
Marlene Davis was appointed as the Court’s first Administrative Manager on July 30, 1989. She was later appointed as Deputy Executive Officer and served superbly in both capacities until her retirement on April 28, 2007. During these 18 years, she played an instrumental and vital role in the creation and operation of this, the Nation’s newest national judicial tribunal.
As the Administrative Manager, Ms. Davis used her considerable talents, resourcefulness, creativity, common sense, and energy to ensure that the Court came into being smoothly. Her exceptional attention to detail and organizational ability guided the Court’s initial build-out at 625 Indiana Avenue and a seamless move into that location. She showed exceptional skill in fostering team loyalty among her staff illustrated when, as Deputy Executive Officer, she oversaw the renovations and the myriad details attendant to the turnover of six judges in two years. She again showed her professionalism and tenacity when she shepherded the three-year project of upgrading security in the garage and first floor lobby. The Court’s Continuation of Operations Plan is the latest example of her resourcefulness, planning skills, and tenacity in dealing with various government agencies. The overwhelming success of the first Court Judicial Conference, and five succeeding Conferences, resulted from Ms. Davis’ organizational and managerial skills as the Conference Administrative Coordinator. The fact that Ms. Davis has received an outstanding performance award in each year she was eligible illustrates her overwhelming value to the Court, and the respect she garners from all who are associated with her.
Ms. Davis has been a trusted advisor to the Clerk and friend and trusted mentor to the entire Court family. She has earned the highest respect of all who have been privileged to benefit from her intelligence and dedication.
Upon consideration of the foregoing, it is
ORDERED, that Marlene Davis, will take with her our gratitude for the years of outstanding service she has rendered to the Court, our admiration for her many accomplishments, the warmth of our continued friendship, and our best wishes.